SHARPE, J.
The transcript made part of this petition shows that the petitioner was convicted in the circuit court of Cullman county upon an indictment for grand larceny, and that upon the verdict .judgment ivas rendered “that the defendant be and he [hereby is sentenced to be confined in the State penitentiary for a term of twenty-five months as a punishment for said offense.”
Though it does omit to expressly adjudge the defendant’s guilt, the judgment sentencing the defendant to the penitentiary sufficiently implies the judgment of guilt and is a judgment of conviction which would ei^en support an appeal. The question has been expressly decided in Wilkinson v. State, 106 Ala. 28, and again in Driggers v. State, ante, p. 46.
To warrant his discharge upon habeas corpas the proceedings under which the petitioner is held must be illegal.—Ex parte Simmons, 62 Ala. 416; Ex parte Brown, 63 Ala. 187. The defendant being legally held in custody under proceedings in a court having jurisdiction of his person and of the offense with which he was charged and has been convicted, the circuit judge properly refused to issue the writ, and here also it will be denied.
Habeas corpus denied.